Quinn, Chief Judge
(concurring in part and dissenting in part) :
The majority make much of the fact that this Court cannot reweigh the evidence or determine the  credibility of witnesses who contradict each other. This limitation on our power of review, however, does not preclude us from determining that a witness’ testimony is inherently unbelieveable. United States v Mardis, 6 USCMA 624, 20 CMR 340; United States v Chinn, 6 USCMA 327, 20 CMR 43. Moreover, it is our responsibility under the Uniform Code of Military Justice to examine the evidence and determine whether it is sufficient to establish the accused’s guilt beyond a reasonable doubt. United States v Johnson, 6 USCMA 20,19 CMR 146; United States v Covert, 6 USCMA 48, 19 CMR 174. In my opinion, the evidence concerning all specifications, except one, does not meet that standard.
The accused was the Signal Officer of the Rhine Military Post (later the Western Area Command). In September 1952, he was informed by the Signal Supply Agency at Frankfurt, Germany, that there would be available approximately 100,000 Deutsche Marks for the purchase of expendable signal supplies. Allocations from the fund had to be made by mid-October. The accused’s organization was not in need of expendables, but it had a substantial shortage in nonexpendable items, such as tools and installation equipment. The latter could not be obtained without considerable administrative difficulty. As a result, the accused decided to use some of the funds for the purchase of nonexpendable items.
To accomplish his purpose the ac-*141eused directed Mr. Gerald Blaauw, a civilian engineer in his office, to prepare a list of nonexpendable supplies needed by the unit. Prices for these items were obtained from the three German firms that normally supplied the unit. These wrere Siemens & Halske, Mix & Genest, and Telefonbrau & Normalzeit. A second group of lists of expendable items was then prepared. These latter lists were padded to include items of a total cost equal to the cost of the articles on the nonexpendable lists. Procurement requests for the expendables were then transmitted to the Signal Supply Agency, which in turn issued the necessary requisition orders to the German suppliers (hereinafter described as 6 GAs). The German suppliers were to disregard the unnecessary additions to the official 6 GAs, and substitute non-expendables from a separate list provided by Blaauw. The ultimate effect of this arrangement, therefore, would be that the accused’s organization would obtain nonexpendable items which were needed instead of expendable materials which were not needed. No profit, other than normal profit the suppliers would make on a; regular sale, was to be made on the transaction. No extra payments or gratuities were to be given to the accused or his subordinates.
About a week after a partial delivery by one of the suppliers, the improper procurement was discovered by auditors conducting a routine audit of the accused’s organization. An investigation by an inspector general was ordered. This was followed by a second investigation by. an inspector general from the United States Army Europe. Eventually, Brigadier General Hughes, Commanding General, Western Area Command, informed the accused by letter that he proposed to discipline him under Article 15, Uniform Code of Military Justice 50 USC § 571. The basis for the proposed action was that the accused was “wrongfully attempting to circumvent procurement regulations in order to obtain tools and equipment for [his] unit; that in the course of the investigation following the above mentioned acts [he] made several false and evasive answers, under oath, to the Inspector General of this Command, etc.” In a lengthy reply to General Hughes’ letter the accused admitted responsibility for attempting to' circumvent the procurement regulations. He denied the other allegations but he did not specifically request trial by court-martial. This reply was returned for a more unqualified answer. Thereupon, the accused indicated that he did not demand trial by court-martial, and the Commanding General imposed punishment under Article 15. He ordered that the accused forfeit $200.00 of his pay and that he be reprimanded. At the same time, the accused was informed of his right to appeal. See Article 15 (d), Uniform Code, supra.
Instead of appealing, the accused requested a court of inquiry into the allegations of false and evasive answers, and asked that pending a determination by the court of inquiry he be permitted to defer payment of the fine. This request was returned to the accused with the direction that he specifically indicate whether he wanted to appeal. Continued correspondence between the accused and the Commanding General of the Western Area Command resulted in treating the accused’s endorsements as an appeal from the imposition of punishment. Consequently the case was reviewed by Lieutenant General Bolte, Commanding General, United States Army Europe. On his review he deleted the word “false” from the allegations of wrongdoing and otherwise affirmed the action. The accused protested the propriety of General Bolte’s review and insisted upon a court of inquiry. Apparently his persistence led finally to the prosecution of charges against him.
The accused was charged with wrongfully instructing a civilian subordinate, Gerald Blaauw, to solicit false testimony under oath and with four specifications alleging that he lied under oath in the investigations conducted by the inspectors general, all in violation of Article 134, Uniform Code of Military Justice, 50 USC § 728. He was acquitted on the first charge and of one specification alleging that he lied.
The first question on this appeal is whether the evidence is sufficient to sup*142port the findings of guilty of the remaining specifications. For convenience, specification 5 can be considered before the others. At the close of the prosecution’s case, the law officer granted a motion for a finding of not guilty; however, he was overruled by the court members. In my opinion the law officer’s ruling should have been sustained.
Specification 5, in substance, alleges that the accused lied in an investigation conducted by Colonel J. E.  Bush, Assistant Inspector General, United States Army Europe. The question asked and the accused’s answer is as follows:
“Q: Did you ever contact any of the German firms relative to the substitutions of these items?
A: I didn’t, but Mr. Blaauw most certainly did.”
The critical fact in this specification is the meaning of the word “contact.” According to the dictionary, “contact” can be used as a noun, in which case it means merely “being in touch physically or mentally”; or it can be used as a verb, particularly in American colloquial speech, in which case it means “to establish a business or social connection.” Webster’s New International Dictionary, 2d ed, pages 573-574. Although Colonel Bush was called as a prosecution witness he was not asked what meaning he intended. In my opinion, the form of the question clearly indicates that the word was used as a transitive verb.
When used as a noun, “contact” is followed by the word “with” as in the dictionary example, “ the contact of Rome with Greek thought.” Ibid., page 573. When used as a verb, “contact” normally appears in the same form as in the question asked by Colonel Bush. In any event, if the meaning of “contact” is ambiguous, the accused testified that he understood it as a verb. At the trial he was questioned by a court member as to his understanding of the word. His testimony is as follows:
“Q Colonel Doctor, if I were to ask you to contact someone in another city, what would that mean to you?
A To me it would mean that I would either go to them, I would call them by telephone, or other means.
Q Colonel Doctor, if a representative of a company were to come into your office to discuss how his company would get paid for certain items, would you consider that you were contacting the firm in such a discussion ?
A No, Sil', I would not.”
This testimony is competent for the purpose of showing the accused’s understanding of Colonel Bush’s question. In United States v Mitchell, 6 USCMA 579, 20 CMR 295, this Court held that when “the language of a communication lacks specificity of meaning, extrinsic evidence is admissible for the purpose of clarification.” On that point the accused’s testimony is unimpeached and uncontradicted. Therefore, the evidence to support the finding of guilty of this charge must show that the accused himself communicated with the German suppliers in regard to the substitution of nonexpendable items for expendables.
Not a scintilla of evidence shows that the accused established a connection with the German contractors in regard to the substitution. The only evidence of a connection between the accused and the suppliers is to the effect that after the plan was presented to them by Blaauw, some of them on their own initiative called at the accused’s office to discuss the matter. In substance, they “contacted” the accused; he did not “contact” them. According to the evidence, therefore, the accused’s answer to Colonel Bush was entirely truthful. I would set aside the finding of guilty of specification 5.
The second finding of guilty which, in my opinion, is not supported by the evidence, is that of specifi  cation 3. This specification alleges that the accused lied to Lieutenant Colonel Stout, the Inspector General, Western Area Command, when he stated under oath that “I did not tell them to conceal anything.” Standing alone the quoted statement is misleading. It is appropriate, therefore, to put the alleged *143false statement into the context of the whole answer given by the accused and in relation to his answers to a series of questions by Colonel Stout. They are as follows:
“Q: Have you talked to any person prior to his reporting to this office for interrogation?
A: Yes.
Q: Did you advise anybody not to make any statement?
A: I advised them to talk to a counsel. I gave them personal advice that if they were implicated not to make a statement that would incriminate them. I believe that that is my duty.
Q: The investigation of an inspector general is to develop facts.
A: Yes. It is also a privileged communication up to a point where it can be used in a court against a person.
Q: That is correct.
A: Were these persons advised? No, they were not advised it could be used against them in a court.
Q: What persons were not advised?
• A: Any persons that were asked by an inspector general. The inspector general advises them of their rights under the 31st Article. Does not tell him at the time that they might possibly be included.
Q: I believe that every person that has appeared before us, Colonel Doctor, has been fully advised of their rights as required by law.
A: I further advised them of their rights.
Q: Did you ever tell any of them that they should not make any statements ?
A: I advised them not to make any statement which would incriminate them without discussing the thing, on advice of counsel.
Q: Who did you advise?
A: I advised, I believe, Lt. Rubin, Mr. Blaauw, Lt. Heatherly, Captain Fuller, and Major Greene. I did not tell them to conceal anything, but I did tell them, I advised them of their rights and possibility of self-incrimination, and advised each one strongly to obtain the advice of counsel, which is their right, and no one can deny it to them, not even an inspector general.
Q: Did you ask any of them to remain silent on certain points of the investigation?
A: I advised them, as I said, I refer you to my previous statement, not to make any statement, or I advised them to be cognizant of their rights under the 31st Article of War, to obtain advice of counsel and to guide themselves thereby.”
Again the crux of the problem is the meaning of a word. In this case the word is “conceal.” It can mean simply a withholding of information or an improper secrecy. Webster’s New International Dictionary, 2d ed. In the context of the accused’s whole answer and in relation to the other questions and answers, the accused plainly used the word to convéy the idea of a deliberate lie, or other improper secrecy, which would hamper or frustrate the investigation by Colonel Stout. To construe the word in a different sense would make the accused’s answer patently absurd. In one breath he would be denying not only what he had unqualifiedly admitted in a series of answers, but in the very next breath and in the very same sentence he would be contradicting his denial. On the other hand, if the word “conceal” is construed to mean an improper withholding of information, the answer is internally harmonious and entirely consistent with all the accused’s answers on the same subject. As the late Judge Brosman aptly pointed out in United States v Padilla, 1 USCMA 603, 607, 5 CMR 31:
“It is familiar learning that the meaning of a writing must be arrived at by ascertaining the intent of its author, if possible. . . . Effort must be made to effectuate its purpose and to avoid rendering it absurd. . . . Where alternative interpretations are possible, the more reasonable should be chosen.”
Consequently, the truth or falsity of the *144accused’s answers must be determined on the basis of whether, in addition to telling certain persons not to incriminate themselves, the accused also told them to lie or to deny knowledge of information which would not incriminate them but would obstruct the investigation.
Five persons were named by the accused as persons whom he had advised not to incriminate themselves in the inspector general’s investigation. These were Lt. Rubin, Mr. Blaauw, Lt. Heatherly, Captain (later Major) Fuller and Major Greene. All testified at the trial either directly or by deposition. Major Greene, who was the Assistant Signal Officer, Western Area Command, specifically denied that the accused told him how he should testify or that he should “conceal any knowledge” that he might have regarding the circumstances. Major Fuller was the accused’s Supply Officer. He was in the hospital when the substitution program was initiated, but shortly after his return to the unit in November 1952, he was advised of it by the accused. This was at least several weeks before the auditors noted the discrepancy between the 6 GAs and the receipts of nonex-pendable items. His testimony is as follows:
“Q Now, did Colonel Doctor, at any time, after you had been apprised of this plan of irregular procurement tell you or instruct you to lie about this affair?
A No.
Q Never did?
A No.
Q And that was after you knew all about it?
A Yes.
Q Never did at any time? He never told you to lie?
A (The witness shook his head in a negative manner).
Q You testified on cross-exámination that you had no instruction to lie, is that correct?
A I believe it is.
Q What do you call instructions to prepare what are in fact false certifications?
A That second question as far as the lie, I believe I was at least thinking of the fact of the investigation of the IG and not to the making of the issue slips; I had never been told to lie to the IG.”
Lt. Heatherly was the accused’s wire officer. He testified on the basis of written interrogatories. None of the questions asked him relate to this subject. Thus if there is any evidence to support the finding of guilty of specification 3 it must be found in the testimony of Lt. Rubin and Mr. Blaauw.
Lt. Rubin was a civilian at the time he testified in connection with this case. He had been Acting Supply Officer during Major Fuller’s period of hospitalization. He was informed of the procurement program by the accused and he prepared the necessary requisition orders for the expendable items which were submitted to the Signal Supply Office. When the plan had been ended and the matter was being investigated he was called to testify before Colonel Stout. This was on February 19, 1953. The accused requested Lt. Rubin to see him before he testified. It is undisputed that in response to that request Lt. Rubin appeared at a court-martial trial at which the accused was serving as a member of the court. During a recess the accused joined Lt. Rubin at the back of the courtroom. What transpired at that point is in dispute.
Lt. Rubin testified that he and the accused left the court-martial room and went to an adjoining room. There they talked for a period of about five to ten minutes. The accused unqualifiedly denied that he left the courtroom with Lt. Rubin or that he had the conversation testified to by Lt. Rubin. The accused’s version of this meeting is substantially corroborated by Captain R. W. Kennedy, a member of the Judge Advocate General’s Corps and the defense attorney at the trial, and Captain W. C. Hamner, the accused at the trial. The essence of their testimony is contained in the statement by Captain Hamner as follows:
“When the court recessed, as I recall, Colonel Doctor came down from the stand and walked around, it would *145be to my left, this Lieutenant Rubin was sitting behind me, sort of, and started talking to the Lieutenant. At about the same time Captain Kennedy left the defense table and walked over and joined the conversation.”
Moreover it appears that sometime in March 1953 Lt. Rubin told Mr. Otto Koester, a court interpreter with the Judge Advocate General’s office of the Western Area Command that he considered the accused a “no good -” and that when “this thing came up for trial he would be the most important witness of the case and . . . then ... he would ‘stick him’ but good.” Major Greene testified that he had been Lt. Rubin’s rating officer and that he didn’t know whether he would believe Rubin under oath because Rubin was “quite immature and certainly not . . . qualified to be an officer in the United States Army.”
In view of the independent evidence I would be inclined .to say that Lt. Rubin’s testimony would not support a finding of guilty of specification 3 beyond a reasonable doubt. However, I need not consider the value of his testimony for that purpose. Assuming that Lt. Rubin’s version of his meeting and conversation with the accused could have been believed by the court-martial, what does it show?
Purportedly, the accused told Rubin that in his opinion Lt. Rubin was “involved in a conspiracy” and that he was “in hot water.” According to Lt. Rubin, the accused further advised him that he “should not give any information, but, instead, stand on my rights under the 31st Article of War. He said that, in particular, Colonel Stout would show me some typewritten lists. • These lists, he said, were dynamite, and I should be very careful not to identify the lists, and I think, in conclusion, he smiled and said, ‘This is a case where silence is golden.’ ” According to Lt. Rubin in the first part of his testimony before Colonel Stout he was “extremely cautious” about identifying the lists of substitute nonexpendables. He emphatically maintained, however, that his initial hesitation was “not concealment. He was giving him [the accused] the benefit of every slightest doubt in my mind.” Lt. Rubin’s own understanding of the accused’s advice to him is succinctly summed up in his testimony before Colonel Stout. This testimony was given shortly after Lt. Rubin left the accused.
“Q: Lt Rubin, I am required by regulations to assure myself that you are acquainted with your rights as a witness.
A: I have been reminded of my rights by Colonel Doctor.
Q: When you first came in here, Lt Rubin, you stated that you had been advised of your rights under the 31st Article of the Uniform Code of Military Justice by Colonel Doctor. What did you mean by’ that?
A: He asked to see me this morning before I came here and he told me, or he hinted that I might be implicated in this thing and I was to play it cool and that I should say nothing. He at one point said, ‘This is a ease where silence is golden’.
Q: Then he advised you that you should say nothing to any questions that I might ask you?
A: He advised me to stand on my rights under the 31st Article because he said I might be implicated.
Q: And he actually told you to stand on your rights under the 31st Article of the Uniform Code of Military Justice?
A: Yes sir.
Q: Did Colonel Doctor ask to see you after you had completed your testimony with me?
A: No sir.”
The evidence therefore shows that the accused’s statement to Colonel Stout regarding his advice to Lt. Rubin is literally true. Hence if the finding of guilty of specification 3 is to be sustained, the evidence to support it must be found in the testimony of Mr. Blaauw.
Gerald Blaauw was employed by the accused in June 1952 as a maintenance engineer. At the accused’s direction he prepared the separate lists for non-expendable items which were to be *146substituted for the. expendables on the .6 GAs. Blaauw delivered these lists to the German firms and carried on almost all of the negotiations with them. His testimony has substantial inconsistencies and it is materially contradicted by that of other witnesses. Insofar as these inconsistencies and contradictions are concerned, it need only be noted here that Blaauw testified that after the procurement irregularity was found, the accused directed him to call the German suppliers and to “tell them that in case it came to an investigation we- hadn’t asked for delivery but just for prices of the equipment.” In his second sworn statement to Colonel Stout, Blaauw said that he “relayed” the message to the suppliers. Mr. E. Weichman of the firm of Seimens & Halske, Mr. O. Muller of Mix & Genest, and Mr. H. Schulenburg, of Telefonbrau & Normalzeit, all of whom had received the nonexpendable lists from Blaauw and had carried on negotiations in the matter with him, specifically denied receiving any such request or information from Blaauw or from anyone else. Mr. K. Loenholdt,. a subordinate of Mr. Schulenburg’s, testified that he received a telephone call from Blaauw some time between Christmas and the New Year. Blaauw had been trying for several months to obtain a position with that firm. As far as Loenholdt could recall the conversation, “he [Blacmw] vjas of the opinion that we should no longer maintain the documents which were the cause of this delivery.” (Emphasis supplied.) Loenholdt regarded the suggestion as “very insignificant.” That the court-martial disbelieved Blaauw’s testimony in this regard is evident from the fact that they acquitted the accused of specification 1 which charged him with instructing Blaauw to solicit false testimony.
Of course, the maxim falsus in uno, falsus in omnibus, did not obligate the court-martial to disregard all of Blaauw’s testimony, but the court’s finding on specification 1 does make it necessary to examine with special care Blaauw’s testimony in regard to specification 3. Under the Manual for Courts-Martial, United States, 1951, the falsity of an “allegedly perjured statement cannot, without corroboration by other testimony or by circumstances tending to prove such falsity” be proved by the testimony of a single witness. Paragraph 210. In United States v Gomes, 3 USCMA 232, 11 CMR 232, this Court unanimously applied the requirement of corroboration to a prosecution for an alleged false statement to a Federal Bureau of Investigation agent investigating the official conduct of the accused. We there said (page 239):
“The Manual for Courts-Martial, United States, 1951, . . . assimilates the requirements of proof of perjury to the offense of false swearing. Manual for Courts-Martial, United States, 1951, paragraph 213c¿ (4), page 387. On that basis falsity cannot be proved by the testimony of a single witness without corroboration by other testimony or by circumstances tending to prove such falsity.”
From the evidence it appears that the accused asked Blaauw to see him before he kept his appointment with Colonel Stout. According to the accused, after the auditors had discovered the irregularity in the procurement, he went to Colonel Ely, the Deputy Commander of the Western Area Command and acknowledged responsibility for the program. Having done that he did not want his subordinates inadvertently and unnecessarily to get into trouble. He told Blaauw “not [to] sign anything” until he had an opportunity to talk to counsel and if he then “desired or decided to sign ... he was to tell the truth.” Blaauw, however, gave a different version of that conversation.
Blaauw testified that before he appeared before Colonel Stout the accused told him to destroy all papers that he had pertaining to the procurement and, accordingly, he burned them. Although Blaauw testified on three separate occasions before Colonel Stout, with two of those appearances being at his own request, and once before Colonel Bush and again before Colonel Johnson, the Article 32 Investigation Officer, and although on each occasion he was asked in substance whether he had any other *147information on the matter, he admitted that the “first time [he] ever mentioned it [the direction to destroy the papers] was at the trial.” At the Article 32 investigation, he was asked the following questions and he gave the following answers:
“Q. As far as you know did Col Doctor ever tell you to conceal anything?
A. No.
Q. Before or during the time that you testified before the IG? What I am getting at, this was no secret?
A. This procurement, no. Everybody knew about it.
Q. He didn’t tell you to conceal anything about the substitution, did he?
A. No.”
Blaauw also testified that the accused told him that when questioned by Colonel Stout he was “not to say that we asked for delivery but just asked for prices and these firms apparently had delivered by mistake.” and that he “didn’t know from anything.” Oddly enough, however, Blaauw admitted that before his conversation with the accused had ended, the accused told him to “go and tell the truth.” There is substantial evidence from which it can be concluded that Blaauw’s testimony represents his personal distortion of the accused’s advice. This distortion was induced by his assumption that the accused was trying to “pin” responsibility upon him. Thus he admitted that he gave the following answers to questions asked by Colonel Johnson, the pretrial investigating officer.
“Q. And I believe in reading that later testimony of yours a person would be inclined to think or believe that Col Doctor had instructed you as how to testify before an IG.
A. That could be interpreted so, as you will also see in my first testimony, oh no . . . excuse me, that he told me ‘Well, go in there and tell the truth.’
Q. In other words you would state then at this time that you do not feel that Col Doctor tried to influence your testimony.
A. No, not actually.”
However, I need not elaborate upon these circumstances. In view of all the inconsistencies in Blaauw’s testimony, “standing alone . . . [it] is of very doubtful weight.” United States v Archibald, 5 USCMA 578, 579, 18 CMR 202. Blaauw’s testimony is substantially contradicted in related parts by other prosecution witnesses; it is entirely unsupported by independent corroborative evidence in regard to specification 3; and it is flatly contradicted by the accused. Considered as a whole, therefore, the evidence falls far short of showing guilt beyond a reasonable doubt. Consequently, I would also set aside the finding of guilty of specification 3.
The final specification of which the accused was convicted alleges that he lied when he told Colonel  Stout that he “could not direct that the substitution be made, because I don’t know what was on those lists.” Again setting out the statement without the matter to which it relates presents an incomplete picture. In pertinent part the investigation proceeded as follows:
“Q: Do you know anything about the substitution of nonexpendable items for expendable items after you received the 6GA?
A: At this time I believe I should furnish you a sworn statement covering my knowledge of the transaction. (Statement was given to the investigating officer.) I will sign that in your presence.
Q: Do you wish to submit this statement as a sworn statement?
A: I do. I will sign it. If you wish to ask me any further questions, if I believe they are not incriminating, I will be glad to answer them. You understand my position as a supervisor, I believe.
Q: I will repeat that question, Colonel Doctor. (Question 553 read back). [First question above.]
A: I decline to answer in accordance with the provisions of Art. 31 of the Uniform Code of Military Justice, in view of the fact that I have possibly learned some things during my formal investigation.
*148Q: . . . I will give you the copy of this 6 GA. (Copy of 6GA was handed to witness)
A: I have never seen the 6GA.
Q: Will you look at the second slip in there, the one where the items were to be deleted. Have you knowledge of that? The next page. That is the page I am referring to.
A: I have never seen this list.
Q: Are you familiar with any of the items?
A: I know we need stepladders. I don’t know anything about the items.
Q: These were items to be deleted. You don’t know anything about them?
A: I think that as long as we are pursuing that course I can say I have never seen that' 6GA. I don’t know what you mean by ‘items to be deleted’.
Q: . . . In the course of this
investigation, Colonel Doctor, it has been alleged that you personally directed that certain non-expendable items be substituted for expendable items that were requested on these 6GA’s that I have in my possession. That is contrary to USAREUR Circular 75 and also puts the firms concerned in the position of being apt to have any further procurement through them rejected. It has been alleged that you personally directed that the substitutions be made.
A:, I could not direct that the substitution be made, because I don’t what was on those lists.”
The accused testified that he did not know the specific items that were on the 6 GAs and the separate nonexpendable lists. The independent evidence substantially supports him and does not indicate the contrary. The items on the lists were selected by Lt. Heatherly and Mr. Blaauw. The actual nonex-pendable lists were prepared by Blaauw and the 6 GAs were typed by Lt. Rubin. Blaauw testified that he did not think that the accused ever saw the nonex-pendable lists. Similarly Rubin testified that the accused told him about the several lists but he “did not go into detail as to the particular items that would be on the list.” Major Fuller said that the accused told him about the arrangement but as far as he knew the accused did not know the exact items on the lists. At the trial the accused maintained that although his statement to Colonel Stout was “evasive” it was literally true. His testimony on that point is as follows:
“Q Did you just say you had directed Mr. Blaauw to make this substitution ?
A Yes, sir.
Q But in your answer to Colonel Stout you said, T could not direct that the substitutions be made’.
A That question I’ll concede was evasive, it was meant to be evasive. It was in answer to Colonel Stout’s question in which he said, ‘Did you direct the certain non-expendables be substituted for expendables’ and as I didn’t know what the certain non-expendables were, I could not direct that particular transaction in the manner that Colonel Stout indicated.
Q Before you answered the question, didn’t you have a right to ask for clarification of that question before you made or might incriminate yourself ?
A Frankly I didn’t. The way Colonel Stout was conducting his investigation, I didn’t think he was going to give me any rights.”
Assuming that the accused did not know the specific items on each list, the evidence clearly shows that he knew that the 6 GAs contained expendable items and that the separate lists set out the nonexpendables. There is also no doubt that the accused instructed his subordinates to arrange for the substitution. In fact, in .his own testimony, the accused admitted that he gave these instructions. It is also evident that notwithstanding his earlier conversation with Colonel Ely regarding the procurement, the accused was not going to admit to Colonel Stout greater responsibility than was implied in his “position as a supervisor.” The accused’s reluctance to do more than that may have been due to his fear that Colonel Stout “was not going to conduct the investigation fairly.” Whatever the accused’s reason, however, his attitude toward Colonel Stout clearly led him *149to say more than he intended to say at the beginning of the questioning. The statement that he “could not direct that the substitution be made” was more than merely “evasive”; it was definitely untrue. Consequently I concur in affirming the findings of guilty of specification 2.
In view of my conclusions regarding the sufficiency of the evidence, I need not consider the other as- signments of error. The  accused’s testimonial admissions as to the part he played in the transaction remove any possibility of harm that could have resulted from trial counsel’s argument, and the inadequacy of the law officer’s instruction on the requirement for independent corroborative evidence. United States v Jackson, 4 USCMA 294, 15 CMR 294; United States v Hatchett, 2 USCMA 482, 9 CMR 112.
Left for consideration is the question of the propriety of the sentence. In my opinion two of the three  charges upon which the original sentence was based are unsupported by the evidence. Undeniably, dismissal from the service is a legal sentence for the remaining specification. However, the circumstances of the offense indicate that the accused was probably foolish rather than deliberately false. He is an officer with 28 years of reserve and active duty. In that period of time he rose from private to colonel. He earned the Legion of Merit, the Bronze Star and the French Croix de Guerre with Palm. In fact, his trial by court-martial would probably never have eventuated had he not permitted exaggerated and distorted emotions to control his reason.
In the original evaluation of the accused’s wrongdoing, the Commanding General of the Western Area Command and the Commanding General of United States Army Europe determined that the accused should be punished by a reprimand and a $200.00 fine. It is also noteworthy that Colonel H. A. Johnson, the Article 32 investigating officer, concluded his report by saying: “Trial by courts martial is not recommended.” Under all the circumstances therefore, I believe that “the interests of justice will be best served by permitting a primary rather than a 'secondary and derivative’ redetermination of the sentence.” United States v VoorHees, 4 USCMA 509, 531, 16 CMR 83. Accordingly, I would set aside the sentence and return the case to a court-martial for reconsideration of an appropriate sentence. United States v McBride, 6 USCMA 430, 20 CMR 146. At the rehearing, I would allow the accused to raise the question of former punishment. In my opinion, there is a substantial issue as to whether Article 15 (e), Uniform Code of Military Justice, 50 USC § 571, applies in this case.